        Case 2:20-cv-06344-SVW-JPR Document 28 Filed 01/12/21 Page 1 of 9 Page ID #:986

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
               2:20-cv-06344-SVW-JPR                                                            1/12/2021
Case No.                                                                                 Date
                                                                                                              JS-6
Title          BA LAX, LLC et al. v. Hartford Fire Insurance Company




        Present: The Honorable   STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                        Paul M. Cruz                                               N/A
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                              N/A                                                      N/A
        Proceedings:          ORDER GRANTING MOTION FOR SUMMARY JUDGMENT [17]


         I.   Introduction

           Before the Court is Defendant Hartford Fire Insurance Company’s motion for summary
    judgment in this insurance recovery case. For the reasons articulated below, the Court GRANTS the
    motion for summary judgment.

        II.   Factual and Procedural Background

                 a. Parties and the Policy

            Plaintiffs are eight owners and operators of commercial properties. Dkt. 1-2 (“Compl.”) ¶ 17.
    Seven of the eight properties are used for hotels, and the eighth is used for office rental. Id. Seven of
    the eight properties are located in Los Angeles County, and the eighth is in Sonoma County. Id.

           Plaintiffs are insured by a “Property Choice Elite” policy (“the Policy”) effective August 1, 2019
    through August 1, 2020. Plaintiffs’ Statement of Genuine Issues (SGI), Dkt. 22-1 ¶ 3.




                                                                                                     :
                                                                Initials of Preparer             PMC

                                               CIVIL MINUTES - GENERAL                                   Page 1 of 9
        Case 2:20-cv-06344-SVW-JPR Document 28 Filed 01/12/21 Page 2 of 9 Page ID #:987

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
              2:20-cv-06344-SVW-JPR                                                            1/12/2021
Case No.                                                                               Date


Title         BA LAX, LLC et al. v. Hartford Fire Insurance Company




               b. COVID-19 Pandemic

           The COVID-19 pandemic is familiar to the parties and to the Court and requires no background
    discussion. Plaintiffs claim a loss in revenue of 70 percent from the beginning of the pandemic through
    June 11, 2020. SGI ¶ 2. They attribute this loss to “Stay at Home Orders, the damage caused by
    COVID-19, and the transmission of COVID-19.” Id.

               c. Tender and Denial

           Plaintiffs allege that they tendered their claim to Defendant through their contracted manager,
    and that Defendant denied the claim. Compl. ¶ 40 & n.1.

               d. Relevant Policy Provisions

            As relevant to the instant motion, the Policy covers “direct physical loss or direct physical
    damage to … Covered Property at an ‘Insured Premises’ … caused by or resulting from a Covered
    Cause of Loss.” Declaration of Kevin E. Majewski, Dkt. 27-1, Ex. A at 23. The Policy defines Covered
    Cause of Loss as “direct physical loss or direct physical damage that occurs during the Policy Period and
    in the Coverage Territory unless the loss or damage is excluded or limited in this policy.” Id. at 41.

            In separate coverage forms, the Policy extends coverage to Business Income and Extra Expense.
    The Business Income provision covers “actual loss of Business Income you sustain due to the necessary
    interruption of your business operations during the Period of Restoration due to direct physical loss of or
    direct physical damage to property caused by or resulting from a Covered Cause of Loss at ‘Insured
    Premises.’” Id. at 52. The Extra Expense provision covers “actual, necessary and reasonable Extra
    Expense you incur due to the necessary interruption of your business operations during the Period of
    Restoration due to direct physical loss of or direct physical damage to property caused by or resulting
    from a Covered Cause of Loss at ‘Insured Premises.’” Id. at 60.

           Both the Business Income and Extra Expense coverage forms contain coverage extensions for
    Civil Authority, Ingress or Egress, and Ordinance or Law – Increased Period of Restoration. The Civil




                                                                                                   :
                                                                Initials of Preparer            PMC

                                              CIVIL MINUTES - GENERAL                                  Page 2 of 9
        Case 2:20-cv-06344-SVW-JPR Document 28 Filed 01/12/21 Page 3 of 9 Page ID #:988

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
              2:20-cv-06344-SVW-JPR                                                           1/12/2021
Case No.                                                                              Date


Title         BA LAX, LLC et al. v. Hartford Fire Insurance Company



    Authority provision requires prohibited access “by order of a civil authority as the direct result of a
    Covered Cause of Loss to property in the immediate area of your ‘Insured Premises.’” Id. at 54, 61.
    The Ingress or Egress provision requires prohibited ingress or egress “as the direct result of a Covered
    Cause of Loss to property at premises that is contiguous to your ‘Insured Premises.’” Id. at 56, 63. The
    Ordinance or Law provision covers additional compliance costs “[i]f a Covered Cause of Loss occurs to
    property at ‘Insured Premises.’” Id. at 56-57, 64.

           In the covered causes of loss and exclusions form, the Policy contains a virus exclusion. It reads:
    “We will not pay for loss or damage caused directly or indirectly by … [p]resence, growth, proliferation,
    spready or any activity of ‘fungus,’ wet rot, dry rot, bacteria or virus.” Id. at 41-42. The Business
    Income and Extra Expense coverage forms incorporate this list of exclusions. Id. at 53, 61. The virus
    exclusion has a few exceptions for particular causes that are not at issue in this case. Id. at 21, 42.

    III.    Legal Standard

             Summary judgment is appropriate if there is no genuine issue of material fact and the moving
    party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). The moving party bears the initial
    responsibility of informing the court of the basis of its motion, and identifying those portions of the
    pleadings, depositions, answers to interrogatories, admissions, or affidavits that demonstrate the absence
    of a triable issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). In determining a
    motion for summary judgment, all reasonable inferences from the evidence must be drawn in favor of
    the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). A genuine issue
    exists if “the evidence is such that a reasonable jury could return a verdict for the nonmoving party,” and
    material facts are those “that might affect the outcome of the suit under the governing law.” Id. at 248.




                                                                                                   :
                                                               Initials of Preparer             PMC

                                             CIVIL MINUTES - GENERAL                                   Page 3 of 9
        Case 2:20-cv-06344-SVW-JPR Document 28 Filed 01/12/21 Page 4 of 9 Page ID #:989

                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
               2:20-cv-06344-SVW-JPR                                                                        1/12/2021
Case No.                                                                                          Date


Title          BA LAX, LLC et al. v. Hartford Fire Insurance Company



    IV.     Application1

                 a. Interpretation of Insurance Agreements

             “Under California law, interpretation of an insurance policy is a question of law, subject to the
    ordinary rules of contractual interpretation.” AXIS Reinsurance Co. v. Northrop Grumman Corp., 975
    F.3d 840, 847 (9th Cir. 2020) (citations omitted). “[T]he fundamental goal of contractual interpretation
    is to give effect to the mutual intention of the parties.” Id. (quoting Bank of the West v. Superior Court,
    2 Cal. 4th 1254, 1264 (1992)).

           “When interpreting a policy provision, we must give terms their ordinary and popular usage,
    unless used by the parties in a technical sense or a special meaning is given to them by usage.” Palmer
    v. Truck Ins. Exch., 21 Cal. 4th 1109, 1115 (1999) (citation and quotation marks omitted).

           “If contractual language is clear and explicit, it governs.” AXIS Reinsurance Co., 975 F.3d at
    847 (quoting Bank of the West, 2 Cal. 4th at 1264-65). “[Courts] will not strain to create an ambiguity
    where none exists or indulge in tortured constructions to divine some theoretical ambiguity in order to
    find coverage where none was contemplated.” Fireman's Fund Ins. Co. v. Superior Court, 65 Cal. App.
    4th 1205, 1212-13 (1997) (citations omitted).

                 b. Direct Physical Damage or Direct Physical Loss

           Plaintiffs invoke five coverages under the Policy – Business Income, Extra Expense, Civil
    Authority, Ingress and Egress, and Ordinance or Law – Increased Period of Restoration. Compl. ¶¶ 34-
    38.


    1
     Plaintiffs argue that Defendant’s motion should be denied for failure to comply with the meet-and-confer requirement under
    L.R. 7-3. Plaintiffs cannot reasonably claim to be surprised by the motion. The Court expressly ordered Defendant to file a
    motion for summary judgment within 45 days of September 17, 2020. Dkt. 15. Moreover, the Court granted a stipulation to
    allow Plaintiffs three weeks to respond after the motion was filed. Dkt. 20. Under these circumstances, the Court agrees
    with Defendant that no meet-and-confer was required and Defendant has suffered no prejudice.




                                                                                                                 :
                                                                         Initials of Preparer                 PMC

                                                    CIVIL MINUTES - GENERAL                                           Page 4 of 9
        Case 2:20-cv-06344-SVW-JPR Document 28 Filed 01/12/21 Page 5 of 9 Page ID #:990

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
              2:20-cv-06344-SVW-JPR                                                          1/12/2021
Case No.                                                                             Date


Title         BA LAX, LLC et al. v. Hartford Fire Insurance Company



            Under the Policy, the insured must have suffered “direct physical loss” or “direct physical
    damage” to its property to recover for Business Income, Extra Expense, and Ordinance or Law
    coverages. The Policy’s general coverage provision explains that “[w]e will pay for direct physical loss
    of or direct physical damage … caused by or resulting from a Covered Cause of Loss.” Majewski Decl.,
    Ex. A at 23. The Policy goes on to define Covered Cause of Loss as “direct physical loss or direct
    physical damage that occurs during the Policy Period and in the Coverage Territory….” Id. at 41. The
    sections addressing scope of coverage for Business Income and Extra Expense limit recovery to “direct
    physical loss of or direct physical damage to property caused by or resulting from a Covered Cause of
    Loss at ‘Insured Premises.’” Id. at 52 (Business Income); id. at 60 (Extra Expense). Likewise,
    Ordinance or Law coverage requires “a Covered Cause of Loss … to property at ‘Insured Premises.’”
    Id. at 56, 64.

            The Civil Authority and Ingress or Egress provisions allow recovery for disruptions resulting
    from direct physical loss or direct physical damage elsewhere. As mentioned above, Covered Cause of
    Loss is defined as “direct physical loss or direct physical damage.” Id. at 41. The coverage extension
    for Civil Authority requires prohibited access “as the direct result of a Covered Cause of Loss to
    property in the immediate area of your ‘Insured Premises.’” Id. at 54, 61. Ingress or Egress coverage
    requires prohibited ingress or egress “as the direct result of a Covered Cause of Loss to property at a
    premise that is contiguous to your ‘Insured Premises.’” Id. at 56, 63.

            The meaning of “direct physical damage” and “direct physical loss” is well established under
    California law. Property must undergo a “distinct, demonstrable, physical alteration.” MRI Healthcare
    Ctr. of Glendale, Inc. v. State Farm Gen. Ins. Co., 187 Cal. App. 4th 766, 779 (2010) (citation and
    quotation marks omitted). “Detrimental economic impact” does not suffice. Id. (citation and quotation
    marks omitted); see also Doyle v. Fireman’s Fund Ins. Co., 21 Cal. App. 5th 33, 39 (2018)
    (“[D]iminution in value is not a covered peril, it is a measure of loss” in property insurance (citation
    omitted)). “[T]he phrase ‘loss of’ includes the permanent dispossession of something.’” Total
    Intermodal Servs., Inc. v. Travelers Property Cas. Co. of Am., 2018 WL 3829767, at *4 (C.D. Cal.
    2018).

           In policies with similar language and scope, numerous courts have now held that neither the
    presence of COVID-19 in society nor government restrictions can by themselves constitute direct




                                                                                                 :
                                                              Initials of Preparer            PMC

                                             CIVIL MINUTES - GENERAL                                 Page 5 of 9
        Case 2:20-cv-06344-SVW-JPR Document 28 Filed 01/12/21 Page 6 of 9 Page ID #:991

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
              2:20-cv-06344-SVW-JPR                                                             1/12/2021
Case No.                                                                                Date


Title         BA LAX, LLC et al. v. Hartford Fire Insurance Company



    physical loss or direct physical damage under California law. See, e.g., Trinh, DDS, Inc. v. State Farm
    Gen. Ins. Co., 2020 WL 7696080, at *4-*5 (N.D. Cal. 2020); Mortar and Pestle Corp. v. Atain Specialty
    Ins. Co., 2020 WL 7495180, at *3-*4 (N.D. Cal. 2020); Geragos & Geragos Engine Co. No. 28, LLC v.
    Hartford Fire Ins. Co., 2020 WL 7350413, at *3 (C.D. Cal. 2020); Long Affair Carpet and Rug, Inc. v.
    Liberty Mutual Ins. Co., 2020 WL 6865774, at *2-*3 (C.D. Cal. 2020); Water Sports Kuai, Inc. v.
    Fireman’s Fund Ins. Co., 2020 WL 6562332, at *3-*7 (N.D. Cal. 2020); West Coast Hotel Mgmt., LLC
    v. Berkshire Hathaway Guard Ins. Co., 2020 WL 6440037, at *4 (C.D. Cal. 2020); Travelers Cas. Ins.
    Co. of Am. v. Geragos and Geragos, 2020 WL 6156584, at *3-*5 (C.D. Cal. 2020); Pappy’s Barber
    Shops, Inc. v. Farmers Grp., Inc., 2020 WL 5500221, at *4-*6 (S.D. Cal. 2020); Mudpie, Inc. v.
    Travelers Cas. Ins. Co. of Am., 2020 WL 5525171, at *3-*7 (N.D. Cal. 2020); 10E, LLC v. Travelers
    Indemnity Co. of Conn., 2020 WL 5359653, at *4-*6 (C.D. Cal. 2020).

           Plaintiffs have not even attempted to provide evidence demonstrating loss or damage – nothing
    about loss or damage at their premises, in contiguous locations, or in the immediate area.

            “If a party fails to properly support an assertion of fact or fails to properly address another
    party’s assertion of fact as required by Rule 56(c), the court may … grant summary judgment if the
    motion and supporting materials—including the facts considered undisputed—show that the movant is
    entitled to it.” Fed. R. Civ. P. 56(e)(3). Plaintiffs did not dispute Defendants’ characterization of their
    position as follows: “[t]he Complaint attributes their decrease in income to ‘Stay at Home Orders, the
    damage caused by COVID-19, and the transmission of COVID-19.” SGI ¶ 2.

            Here, there is no evidence – much less an allegation – of distinct, demonstrable, physical
    alteration, or permanent dispossession of property, at Plaintiffs’ premises, at contiguous locations, or in
    the immediate area. Therefore, Plaintiffs cannot establish the Business Income, Extra Expense, Civil
    Authority, Ingress or Egress, or Ordinance or Law coverages.

               c. Virus Exclusion

            Defendant also argues that the Policy’s virus exclusion bars coverage under all of the provisions
    that Plaintiffs invoke. The Court agrees.




                                                                                                     :
                                                                 Initials of Preparer             PMC

                                              CIVIL MINUTES - GENERAL                                    Page 6 of 9
        Case 2:20-cv-06344-SVW-JPR Document 28 Filed 01/12/21 Page 7 of 9 Page ID #:992

                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
               2:20-cv-06344-SVW-JPR                                                                             1/12/2021
Case No.                                                                                               Date


Title          BA LAX, LLC et al. v. Hartford Fire Insurance Company



            The Policy’s virus exclusion states, “We will not pay for loss or damage caused directly or
    indirectly by … [p]resence, growth, proliferation, spread or any activity of ‘fungus,’ wet rot, dry rot,
    bacteria or virus.” Majewski Decl. at 41-42.2 The additional forms providing Business Income, Extra
    Expense, Civil Authority, Ingress or Egress, and Ordinance or Law coverages all incorporate the virus
    exclusion. Id. at 53, 61.

           Numerous California courts have concluded that similar virus exclusions preclude coverage for
    business losses resulting from the spread of COVID-19 in society and from public health restrictions
    intended to mitigate that spread. See, e.g., Trinh, DDS, Inc., 2020 WL 7495180, at *3-*4; Mortar and
    Pestle Corp., 2020 WL 7495180, at *5-*6; 10E, LLC v. Travelers Indemnity Co. of Conn., 2020 WL
    6749361, at *2-*3 (C.D. Cal. 2020); West Coast Hotel Mgmt., LLC, 2020 WL 6440037, at *5-*6;
    Geragos and Geragos, 2020 WL 6156584, at *3-*4.

            Here, Plaintiffs do not dispute that they are only seeking coverage for lost income due to “Stay at
    Home Orders, the damage caused by COVID-19, and the transmission of COVID-19.” SGI ¶ 2.
    Plaintiffs offer no evidence about their losses. Even assuming Plaintiffs did lose income due to the
    spread of COVID-19 in society and public health restrictions, the virus exclusion would bar coverage
    because its meaning is unambiguous. Plaintiffs are claiming “loss or damage caused directly or
    indirectly by … any activity of … virus.” Majewski Decl., Ex. A at 41-42. The transmission of
    COVID-19 surely counts as activity of a virus. Likewise, public health measures intended to mitigate
    the spread of COVID-19 are directly or indirectly caused by the activity of a virus. Plaintiffs’ claimed
    losses therefore fall squarely within the scope of the virus exclusion.

            Plaintiffs attempt to resist this conclusion by arguing that there is a material dispute regarding
    whether the efficient proximate cause of their losses was government restrictions as opposed to the
    virus. “An ‘efficient proximate cause’ is a cause of loss that predominates and sets the other cause of
    loss in motion.” Boxed Foods Co., LLC v. Cal. Capiptal. Ins. Co., 2020 WL 6271021, at *4 (citing
    Garvey v. State Farm & Fire Cas. Co., 48 Cal. 3d 395, 402-03 (1989)). “When loss can be attributed to
    two causes—a covered and an excluded cause—coverage only exists if the efficient proximate cause of

    2
     The exclusion has several exceptions for specified causes, but Plaintiffs do not argue that they are relevant to this case. See
    Majewski Decl., Ex. A at 42, 55-56, 62-63.




                                                                                                                      :
                                                                            Initials of Preparer                   PMC

                                                      CIVIL MINUTES - GENERAL                                              Page 7 of 9
        Case 2:20-cv-06344-SVW-JPR Document 28 Filed 01/12/21 Page 8 of 9 Page ID #:993

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
              2:20-cv-06344-SVW-JPR                                                              1/12/2021
Case No.                                                                                Date


Title         BA LAX, LLC et al. v. Hartford Fire Insurance Company



    the damage is covered under the policy.” Id. (citing Garvey, 48 Cal. 3d at 403). Here, there is no
    genuine dispute that the activity of a virus, namely COVID-19, set government restrictions in motion,
    and is therefore the efficient proximate cause of Plaintiffs’ claimed losses.

               d. Breach of Contract and Bad Faith Relief Claims

            Because Plaintiffs are not entitled to coverage under any of the provisions of the Policy that they
    invoke, summary judgment is appropriate for Defendant on both the breach of contract and bad faith
    claims. See 1231 Euclid Homeowners Ass’n v. State Farm Fire & Cas. Co., 135 Cal. App. 4th 1008,
    1020-21 (2006) (“The failure of [a policy’s] conditions precedent is a complete defense to [an insured’s]
    breach of contract claim.”); Love v. Fire Ins. Exch., 221 Cal. App. 3d 1136, 1151 (1990) (“Where
    benefits are withheld for proper cause, there is no breach of the implied covenant.”).

               e. Rule 56(d) Request

            Plaintiffs argue that the Court should defer ruling on the summary judgment motion until after it
    has had an opportunity to take discovery. The Court may defer ruling on summary judgment when the
    opposing party “(1) … has set forth in affidavit form the specific facts it hopes to elicit from further
    discovery; (2) the facts sought exist; and (3) the sought-after facts are essential to oppose summary
    judgment.” Family Home and Fin. Ctr., Inc. v. Federal Home Loan Mortg. Corp., 525 F.3d 822, 827
    (9th Cir. 2008) (citation omitted).

            Plaintiffs have failed to demonstrate that they are entitled to Rule 56(d) relief. Plaintiffs’ counsel
    submitted an affidavit describing an outstanding request for documents that it served on Defendant.
    Declaration of Raphael Cung, Dkt. 22-2 ¶ 7. That subpoena seeks various records from Defendant’s
    internal files. Plaintiff claims that the responsive records would show “what [Defendant] meant by the
    insurance provisions on which it relies” and “any loss reserves….” Id. ¶ 9. Plaintiffs have not
    articulated a purpose for using these internal records that would alter the Court’s interpretation of the
    Policy. See Sunniland Fruit, Inc. v. Verni, 233 Cal. App. 3d 892, 898 (1991) (“Parol evidence may be
    admitted to explain the meaning of a writing when the meaning urged is one to which the written
    contract term is reasonably susceptible or when the contract is ambiguous.”).




                                                                                                     :
                                                                 Initials of Preparer             PMC

                                               CIVIL MINUTES - GENERAL                                    Page 8 of 9
        Case 2:20-cv-06344-SVW-JPR Document 28 Filed 01/12/21 Page 9 of 9 Page ID #:994

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
              2:20-cv-06344-SVW-JPR                                                       1/12/2021
Case No.                                                                           Date


Title         BA LAX, LLC et al. v. Hartford Fire Insurance Company




        V.   Conclusion

             For the foregoing reasons, the Court GRANTS Defendant’s motion for summary judgment.


             IT IS SO ORDERED.




                                                                                             :
                                                            Initials of Preparer           PMC

                                           CIVIL MINUTES - GENERAL                               Page 9 of 9
